DISMISS and Opinion Filed August 27, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00057-CV

      NOVO POINT, LLC, QUANTEC, LLC, RPV, LTD., AND
                JEFFREY BARON, Appellants
                           V.
      ELISA KATZ, GARY SCHEPPS, DOMAIN VAULT, LLC,
  DOMAIN PROTECTION, LLC, NAME.COM, INC., SHAWN FRAZIN,
               AND SEA WASP, LLC, Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01898-D

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Schenck
      Although directed to file their brief no later than August 13, 2021 and

cautioned that failure to do so would result in dismissal of the appeal, appellants

have failed to comply. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the

appeal. See id. 38.8(a)(1), 42.3(b),(c).



                                           /David J. Schenck/
                                           DAVID J. SCHENCK
210057F.P05                                JUSTICE
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

NOVO POINT, LLC, QUANTEC,                     On Appeal from the County Court at
LLC, RPV, LTD., AND JEFFREY                   Law No. 4, Dallas County, Texas
BARON, Appellants                             Trial Court Cause No. CC-19-01898-
                                              D.
No. 05-21-00057-CV           V.               Opinion delivered by Justice
                                              Schenck, Justices Reichek and
ELISA KATZ, GARY SCHEPPS,                     Carlyle participating.
DOMAIN VAULT, LLC, DOMAIN
PROTECTION, LLC, NAME.COM,
INC., SHAWN FRAZIN, AND SEA
WASP, LLC, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellees Elisa Katz, Gary Schepps, Domain Vault, LLC,
Domain Protection, LLC, Name.com, Inc., Shawn Frazin, and Sea Wasp, LLC
recover their costs, if any, of this appeal from appellants Novo Point, LLC, Quantec,
LLC, RPV, LTD., and Jeffrey Baron.


Judgment entered August 27, 2021.




                                        –2–